UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

ALI MOHAMMED EL-ALI,
Petitioner-Appellant,

v.
                                                                    No. 95-1013
WILLIAM J. CARROLL, District
Director, Immigration and
Naturalization Service,
Respondent-Appellee.

Appeal from the United States District Court
for the Eastern District of Virginia, at Alexandria.
Claude M. Hilton, District Judge.
(CA-94-844-A)

Argued: March 5, 1996

Decided: April 22, 1996

Before HALL, WILKINS, and WILLIAMS, Circuit Judges.

_________________________________________________________________

Vacated and remanded by unpublished per curiam opinion. Judge
Hall wrote a concurring opinion.

_________________________________________________________________

COUNSEL

ARGUED: Michael Edward McKenzie, Arlington, Virginia, for
Appellant. Linda A. Dominguez, General Attorney, UNITED
STATES IMMIGRATION & NATURALIZATION SERVICE,
Arlington, Virginia, for Appellee. ON BRIEF: Helen F. Fahey,
United States Attorney, Rachel C. Ballow, Assistant United States
Attorney, Alexandria, Virginia, for Appellee.
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Petitioner Ali El-Ali, a native of Qatar, was denied naturalization
by the Immigration and Naturalization Service (INS) on two grounds:
(1) the Washington, D.C., district office, where El-Ali applied for nat-
uralization, lacked jurisdiction to consider his petition because he
could not establish that he resided within that district for at least three
months preceding June 20, 1993, the date he filed his petition, see 8
U.S.C.A. § 1430(a) (West Supp. 1995); and (2) El-Ali lacked good
moral character, a requirement for naturalization, see 8 U.S.C.A.
§ 1101(f) (West 1970 & Supp. 1995); 8 C.F.R.§ 316.10(b)(3) (1995).
El-Ali sought review of the denial of his petition in the district court.
On cross-motions for summary judgment, the district court granted
the INS's motion, holding that El-Ali was ineligible for naturaliza-
tion. El-Ali appeals, and we vacate and remand for further proceed-
ings consistent with this opinion.

I.

In December 1988, El-Ali entered the United States as a nonimmi-
grant government employee of the Embassy of Qatar, located in Vir-
ginia. At El-Ali's request, the embassy issued a generic letter
addressed "To Whom It May Concern" stating that El-Ali was
employed by the embassy and was entitled to an exemption from pay-
ment of United States income tax; relying on this letter, El-Ali filed
no tax return for 1990. Also in 1990, El-Ali married a United States
citizen, thereby adjusting his citizenship status to that of lawful per-
manent resident alien, see 8 U.S.C.A. § 1255 (West Supp. 1995).

In 1991, El-Ali purchased a grocery store in Youngstown, Ohio,
where his in-laws resided. According to El-Ali, he believed that this
purchase altered his tax-exempt status, so he consulted Toby Scharf,
a tax preparer. Despite the fact that El-Ali informed Scharf that he

                     2
was a resident of Virginia, Scharf, with El-Ali's knowledge, used
El-Ali's in-laws' Ohio address in preparing El-Ali's Ohio and federal
tax returns for 1991 and 1992. Notably, El-Ali represented that he
was a resident of Ohio on his Ohio state tax return and represented
on his federal tax return that he was a grocer, despite the fact that he
continued to work at the embassy in Virginia. Also, El-Ali did not
report his embassy income on any of the returns.

In June 1993, El-Ali filed a naturalization petition. In connection
with proving his state of residency, El-Ali produced a driver's license
issued by the Commonwealth of Virginia, reciting that he was a resi-
dent of Falls Church, Virginia. Despite claiming continuous residency
in Virginia since 1988, residing in Virginia, and possessing a Virginia
driver's license, El-Ali also produced his Ohio and federal 1991 and
1992 tax returns, which indicated that he and his wife were residents
of Ohio. On the Ohio tax return, El-Ali specifically chose the option
that he and his wife were full-time "residents" of Ohio, even though
the return provided for "resident," "nonresident," and "part-year resi-
dent" status. El-Ali does not dispute that he did not report any income
earned in Virginia on his returns, nor does he dispute that he did not
file a Virginia tax return at any material time, even though now he
asserts that he is and has been a resident of Virginia.

The INS denied El-Ali's petition for naturalization, premising its
denial on two reasons. First, given El-Ali's conflicting information
concerning his residence, the INS district office in Washington, D.C.,
concluded that it lacked jurisdiction to consider the petition because
El-Ali could not establish that he resided within that district, i.e., Vir-
ginia, for at least three months preceding the date of filing his peti-
tion, see 8 U.S.C.A. § 1430(a). Second, the INS concluded that El-Ali
lacked good moral character or committed unlawful acts or both
because he failed to report income from his employment at the Qata-
ran Embassy and he represented that he resided in Ohio on his 1991
and 1992 Ohio and federal tax returns, even though he stated in his
petition for naturalization that he had resided continuously in Virginia
since 1988. See 8 U.S.C.A. § 1101(f); 8 C.F.R. § 316.10(b)(3).
According to the INS, El-Ali violated 26 U.S.C.A.§ 7206(1) (West
1989), which provides that furnishing false information on a federal
tax return is a criminal offense.

                     3
El-Ali sought review of the denial of his petition in the district
court. The gravamen of his argument was that although he admitted
that his Ohio and federal tax returns incorrectly represented that he
resided in Ohio, he did not willfully provide false information on his
tax returns. According to El-Ali, he lacked familiarity with federal tax
law and thus could not be faulted for his misrepresentations. In the
district court, the INS argued that El-Ali was properly denied natural-
ization pursuant § 1101(f) as lacking good moral character because
the 1991 and 1992 Ohio and federal tax returns provided that he was
a resident of Ohio, yet in his petition for naturalization, he claimed
he was a resident of Virginia. The INS, however, did not raise the
issue of El-Ali's failure to report his embassy income. Alternatively,
the INS posited that if El-Ali were a resident of Ohio, despite claim-
ing Virginia residency, the Washington, D.C., district office had no
jurisdiction to determine naturalization for a resident of Ohio. Thus,
because El-Ali's 1992 tax return, dated March 15, 1993, stated that
he resided in Ohio, he was not subject to the jurisdiction of the Wash-
ington, D.C., district office. Also alternatively, the INS contended that
if El-Ali were a resident of both Virginia and Ohio, he could not be
naturalized in the Washington, D.C., office because federal law pro-
vides that if an applicant seeking naturalization claims multiple states
of residence, for purposes of naturalization, his state of residence will
be deemed to be the one claimed on his federal tax return, see 8
C.F.R. § 316.5(b)(4) (1995), and El-Ali's federal tax return repre-
sented that he resided in Ohio.

The district court granted the INS's motion for summary judgment,
agreeing with the INS that El-Ali lacked good moral character under
8 U.S.C.A. § 1101(f). The district court specifically recognized that
El-Ali's tax liability was not at issue and held that his claimed unfa-
miliarity with tax law was unavailing. The district court explained
that knowing one's residence "is not an obscure tax issue" and does
not require knowledge of the tax laws. (J.A. at 193-94.) El-Ali unsuc-
cessfully moved the district court for reconsideration and subse-
quently appealed. The INS relies only on El-Ali's lack of good moral
character for denying naturalization and does not raise any of the
alternative grounds on appeal.

II.

Federal Rule of Civil Procedure 56(c) requires that the district
court enter judgment against a party who, "after adequate time for dis-

                    4
covery . . . fails to make a showing sufficient to establish the exis-
tence of an element essential to that party's case, and on which that
party will bear the burden of proof at trial." Celotex Corp. v. Catrett,
477 U.S. 317, 322 (1986). To prevail on a motion for summary judg-
ment, a party must demonstrate that: (1) there is no genuine issue as
to any material fact; and (2) it is entitled to judgment as a matter of
law. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248-52
(1986). In determining whether a genuine issue of material fact has
been raised, we must construe all facts and reasonable inferences to
be drawn therefrom in favor of El-Ali. See id. at 255. If, however, the
evidence "is so one-sided that one party must prevail as a matter of
law," we must affirm the grant of summary judgment in that party's
favor. Id. at 252. Successive courts freely review a grant of summary
judgment. See Harleysville Mut. Ins. v. Packer , 60 F.3d 1116, 1120
(4th Cir. 1995).

El-Ali advances the same contention to us that he urged on the dis-
trict court. Specifically, he contends that he did not willfully provide
false information on his tax returns by asserting that he resided in
Ohio when he actually resided in Virginia. El-Ali contends that the
misrepresentations on his 1991 and 1992 Ohio and federal tax returns
were not willful; therefore, he did not violate 26 U.S.C.A. § 7206(1)
and accordingly cannot be denied naturalization for lacking good
moral character pursuant to 8 U.S.C.A. § 1101(f). According to
El-Ali, an alien's conduct must be particularly heinous, such as deriv-
ing income from unlawful gambling or committing concubinage, in
order to demonstrate a lack of good moral character. We first address
the immigration laws respecting good moral character and then con-
sider whether El-Ali was properly denied naturalization because he
violated 28 U.S.C.A. § 7206(1).

A.

The immigration and naturalization laws provide that in order to be
naturalized, an alien must possess good moral character and obey the
laws of the United States. See 8 U.S.C.A.§ 1427(a) (West Supp.
1995). The immigration and naturalization laws further provide in
pertinent part:

          No person shall be regarded as, or found to be, a person
          of good moral character who, during the period for which

                    5
          good moral character is required to be established, is, or
          was--

          ....

          (3) a member of one or more of the classes of
          persons, whether excludable or not, described in
          [§ 1182(a)(2)(A) and other sections of the immi-
          gration laws], if the offense described therein, for
          which such person was convicted or of which he
          admits the commission, was committed during
          such period;

          ....

          (6) one who has given false testimony for the
          purpose of obtaining any benefits under this chap-
          ter;

          ....

          The fact that any person is not within any of the foregoing
          classes shall not preclude a finding that for other reasons
          such person is or was not of good moral character.

8 U.S.C.A. § 1101(f) (West 1970 & Supp. 1995). Regulations pro-
mulgated pursuant to this section also provide that"[a]n applicant for
naturalization bears the burden of demonstrating that, during the sta-
tutorily prescribed period, he or she has been and continues to be a
person of good moral character." 8 C.F.R. § 316.10(a) (1995). Sec-
tion 1101(f)(3) specifically provides that an alien lacks good moral
character if he violates 8 U.S.C.A. § 1182(a)(2)(A)(i) (West Supp.
1995), which provides that if an alien is convicted of or "admits hav-
ing committed, or who admits committing acts which constitute the
essential elements of a crime involving moral turpitude . . . or an
attempt or conspiracy to commit such a crime," he is excludable. If,
therefore, El-Ali has admitted to a crime of moral turpitude, regard-
less of whether he was convicted, he may be denied naturalization.
El-Ali bears the heavy burden to prove, by clear and convincing evi-

                    6
dence, that he has good moral character. See Berenyi v. INS, 385 U.S.
630, 636-37 (1967). Doubts with respect to El-Ali's good moral char-
acter must be resolved against him and in favor of the INS. See id.
at 637.

Reasoning that El-Ali's misrepresentations on his Ohio and federal
tax returns constituted a lack of good moral character because an hon-
est, competent man is cognizant of his residence, the district court
held that El-Ali was properly denied naturalization. Analogous deci-
sional law tends to bolster this conclusion. For example, in Jordan v.
De George, 341 U.S. 223, 228-30 (1951), the Supreme Court con-
cluded that conspiracy to defraud the United States of tax revenue
constituted a crime of moral turpitude, but the Court did not fashion
any definitive test for determining a crime of moral turpitude. Gener-
ally, violations of the federal tax law constitute crimes of moral turpi-
tude, which, in turn, demonstrate a lack of good moral character. See,
e.g., Surrett v. United States, 421 F.2d 403, 406 (5th Cir. 1970) (mak-
ing, transporting, or selling alcohol and defrauding the Government
of taxes from the sale thereof constitutes conduct involving moral tur-
pitude). Particularly apropos here, in United States v. Friedland, 502
F. Supp. 611 (D.N.J. 1980), aff'd sub nom. United States Dist. Court
for Dist. of N.J. v. Friedland 672 F.2d 905 (3d Cir. 1981) (unpub-
lished), the district court concluded that a defendant convicted pursu-
ant to 26 U.S.C.A. § 7206(1) of providing false information on a tax
return had "obvious[ly]" committed a crime of moral turpitude. Id. at
619-20 (relying on Jordan as "concrete authority for the proposition
that [§ 7206(1)] violations . . . are also crimes involving moral turpi-
tude").

In other contexts involving aliens, the courts have discussed the
type of conduct that constitutes a crime of moral turpitude. In Zaitona
v. INS, 9 F.3d 432, 437-38 (6th Cir. 1993), the Sixth Circuit con-
cluded that an alien's false statements made in completing a driver's
license application constituted a crime of moral turpitude, specifically
rejecting the contention that the violation arose under the motor vehi-
cle code and thus could not implicate moral turpitude. Because the
alien committed a crime of moral turpitude, the Sixth Circuit con-
cluded that the alien was properly deported. Likewise, in Kabongo v.
INS, 837 F.2d 753, 758 (6th Cir.), cert. denied, 488 U.S. 982 (1988),
the Sixth Circuit concluded that an alien lacked good moral character,

                     7
and hence was properly deported, because he was convicted of mak-
ing false statements on an application to obtain a student loan, a crime
the court held constituted a crime of moral turpitude. In Calvo-
Ahumada v. Rinaldi, 435 F.2d 544, 545-46 (3d Cir. 1970) (per
curiam), the Third Circuit concluded that an alien who made a false
statement under oath in an application for permanent residence com-
mitted a crime of moral turpitude and therefore was properly
deported. Similarly, in United States ex rel. Alvarez Y Flores v.
Savoretti, 205 F.2d 544, 548 (5th Cir. 1953), the Fifth Circuit con-
cluded that an alien who made false statements that he was not work-
ing in the United States in connection with seeking an extension of
a temporary stay was properly excluded from entry because his mis-
representation was a crime of moral turpitude. See generally United
States v. Gloria, 494 F.2d 477, 481 (5th Cir.) (explaining that conduct
involving dishonesty or falsehood constitutes a crime of moral turpi-
tude), cert. denied, 419 U.S. 995 (1974).

El-Ali is incorrect in asserting that the offending conduct must be
as egregious as unlawful gambling or concubinage to constitute a
crime of moral turpitude. El-Ali's conduct is not dissimilar from that
of other aliens who have rendered false information in connection
with seeking to establish residency in the United States. As the deci-
sional law reveals, supplying false information in connection with
seeking naturalization can result in excludability or deportation, and,
under these precedents, denying El-Ali naturalization based on mis-
representations on his 1991 and 1992 Ohio and federal tax returns is
eminently logical, provided he violated 26 U.S.C.A.§ 7206(1), the
issue to which we now turn.

B.

The Internal Revenue Code provides in pertinent part:

          Any person who--

          (1) Declaration under penalties of perjury .-- Willfully
          makes and subscribes any return, statement, or other docu-
          ment, which contains or is verified by a written declaration
          that it is made under the penalties of perjury, and which he

                    8
          does not believe to be true and correct as to every material
          matter;

          ....

          shall be guilty of a felony and, upon conviction thereof,
          shall be fined not more than $100,000 . . . or imprisoned
          . . . or both . . . .

26 U.S.C.A. § 7206(1) (West 1989). A violation of § 7206(1)
requires:

          (1) . . . making and subscribing of a tax return which con-
          tained a written declaration that it was made under the pen-
          alties of perjury; (2) the maker or subscriber did not believe
          the return to be true and correct as to every material matter;
          and (3) the maker or subscriber acted in a willful, as
          opposed to a negligent manner.

United States v. Edwards, 777 F.2d 644, 651 (11th Cir. 1985), cert.
denied, 475 U.S. 1123 (1986). Proof of willfulness is essential to sup-
port a violation of § 7206(1), see United States v. Bishop, 412 U.S.
346, 360-61 (1973), and for his conduct to have been willful, El-Ali
must have intended to violate the law or have known that his conduct
would do so, see United States v. Cheek, 498 U.S. 192, 201 (1991).
In establishing willfulness, all the facts and circumstances of a defen-
dant's conduct are considered, United States v. Marabelles, 724 F.2d
1374, 1379 (9th Cir. 1984), and willfulness may be inferred from
"concealment," "covering up," duplicitous record-keeping, and "any
conduct, the likely effect of which would be to mislead or to conceal,"
Spies v. United States, 317 U.S. 492, 499 (1943). Therefore, willful-
ness may be proved by circumstantial evidence. See Black v. United
States, 309 F.2d 331, 342 (8th Cir. 1962) (finding circumstantial evi-
dence of willfulness sufficient to suport conviction), cert. denied, 372
U.S. 934 (1963). In this regard, a defendant cannot claim innocence
by asserting that a professional prepared his tax return if he misled or
failed to supply information to the preparer. See United States v.
Garavaglia, 566 F.2d 1056, 1060 (6th Cir. 1977) (explaining that a
defendant cannot omit or conceal information from his tax preparer

                    9
and then attempt to claim innocence by averring that he is absolved
of liability because a professional prepared his tax return).

C.

Here, El-Ali filed tax returns that were not "true and correct as to
every material matter," namely that he declared under penalty of per-
jury that he resided in Ohio, knowing that he resided in Virginia. We
agree with the district court that El-Ali's knowledge of his residence
does not implicate the complexities of the tax law. Nevertheless, we
conclude that a genuine issue of material fact regarding El-Ali's will-
fulness precludes a grant of summary judgment on the record before
us; accordingly, we vacate the judgment and remand for further pro-
ceedings consistent with our opinion.

III.

While the district court correctly concluded that a person who will-
fully falsifies his address on his tax return may properly be denied
naturalization as lacking good moral character, we nevertheless con-
clude that a genuine issue of material fact with respect to El-Ali's
willfulness precludes a grant of summary judgment on the present
record. On remand, the record may be sufficiently developed so that
summary judgment would be proper, but we leave that issue for the
district court to address in the first instance.

VACATED AND REMANDED

HALL, Circuit Judge, concurring:

I join fully in the opinion of the court. I write separately to note
that, although El-Ali's burden on remand will be a heavy one, it
should not be onerous. Braun v. INS, 992 F.2d 1016 (9th Cir. 1993),
addressed the matter before us within the context of a deportation pro-
ceeding, but its reasoning applies with no less force here: "[Section
1182] only contemplates exclusion of aliens who have been convicted
or who freely and voluntarily admit their guilt. It does not contem-
plate exclusion of an alien by transforming a deportation hearing into
a criminal trial." Id. at 1019.

                    10
From the moment of his confrontation with the interview examiner,
El-Ali has steadfastly denied any wrongdoing. In truth, the only evi-
dence of "guilt" that the INS has before it are El-Ali's signed tax
returns bearing his in-laws' address; however, that El-Ali intention-
ally signed a tax return containing incorrect information does not
mandate a conclusion that he specifically intended to deceive or
defraud the government by doing so.

Indeed, the circumstances in this case appear to indicate just the
opposite. El-Ali came to this country, diligently found employment
(which he yet retains), started a family, and strove to assist his new
father-in-law by purchasing a grocery store for him to run. There is
abundant evidence in the record from which the trier of fact could
conclude that El-Ali simply made an innocent mistake, perhaps as a
result of giving his father-in-law too free a rein, or by relying too
much on the tax preparer. Moreover, it strains credulity to posit that
El-Ali would willfully file a false tax return, then, unbidden, bring a
copy of it to the immigration interview.

Finally, I must say that I am troubled by the alleged conduct of the
interview examiner in this case. According to El-Ali, the examiner
called him a "crook" and a "criminal," accused him of committing
fraud, and opined that he "should be deported,[because] we don't
want people like you in this country." I hasten to point out that the
interview examiner has flatly denied making these statements, but, if
the allegations are true, it seems to me that the INS has a much larger
problem than a few incorrect tax returns.

                     11